Name: Commission Regulation (EEC) No 2398/92 of 14 August 1992 re- establishing the levying of the customs duties on products falling within CN code 9403 80 00 originating in Indonesia and the Philippines, to which the preferential arrangements of Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  wood industry;  Asia and Oceania
 Date Published: nan

 18. 8 . 92 Official Journal of the European Communities No L 235/5 COMMISSION REGULATION (EEC) No 2398/92 of 14 August 1992 re-establishing the levying of the customs duties on products falling within CN code 94038000 originating in Indonesia and the Philippines, to which die preferential arrangements of Council Regulation (EEC) No 3831/90 apply Whereas, in the case of products falling within CN code 9403 80 00, originating in Indonesia and the Philippines, the individual ceiling was fixed at 2 431 000 ; whereas, on 29 April 1992, imports of these products into the Community originating in Indonesia and the Philippines reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Indonesia and the Philippines, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefer ­ ences for 1991 in respect of certain industrial products originating in developing countries ('), extended into 1992 by Regulation (EEC) No 3587/91 (2), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of that Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; HAS ADOPTED THIS REGULATION : Article 1 As from 21 August 1992, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the following products originating in Indonesia and the Philippines : Order No CN code Description 10.1263 9403 80 00 Furniture of other materials, including cane, osier, bamboo oi similar materials Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 1992. For the Commission Jean DONDELINGER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 1 . (*) OJ No L 341 , 12. 12. 1991 , p. 1 . This Regulation was last amended by Council Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6. 1992, p. 1 ).